Citation Nr: 1114407	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for Type-II diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1969.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

Of particular note, the May 2007 rating decision granted the Veteran an increased, 20 percent disability evaluation for diabetes mellitus, effective December 23, 2004 and reduced his disability rating to 10 percent, effective January 9, 2006.  The rating decision also granted service connection for peripheral neuropathy, and assigned separate 10 percent disability evaluations for each upper and lower extremity, effective December 7, 2006.   A November 2007 rating decision granted the Veteran an increased, 20 percent disability evaluation for his diabetes mellitus, effective June 3, 2007.    However, the Veteran continues to express disagreement with the assigned disability ratings for his disabilities.  In this regard, as the assigned evaluations are not the maximum rating available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in September 2007, the Veteran requested a Board hearing at the RO (Travel Board hearing).  The Veteran was scheduled for a hearing in March 2010, but failed to report as scheduled.  As such, the hearing request is deemed withdrawn.  See 38 38 C.F.R. § 20.704 (2010).  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to increased disability evaluations.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claims of entitlement to an increased disability evaluation for his diabetes mellitus and peripheral neuropathy of the extremities, the Board notes that the evidence of record indicates that the Veteran receives treatment related to his service-connected disabilities at the VA Medical Centers (VAMCs) in Fort Worth, Texas and Dallas, Texas.  The Board acknowledges that the RO obtained medical records, dated through November 2007, but points out that treatment records since that time have not been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran and his service representative contend that his service-connected diabetes mellitus and peripheral neuropathy of the extremities are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was most recently afforded a VA examination in August 2008, and that a copy of the examination report is associated with his claims file.  Given the length of time that has elapsed since the Veteran's most recent VA examination, the Board finds that the Veteran should be scheduled for updated VA examinations which address the current nature and severity of his service-connected diabetes mellitus and peripheral neuropathy of the extremities, in order to effectively evaluate the Veteran's service-connected disabilities.  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the VA Medical Centers in Fort Worth, Texas and Dallas, Texas for the period from November 2007 to the present, including any hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of his service-connected diabetes mellitus and peripheral neuropathy of the extremities.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination reports.  

The examiners should also comment on the Veteran's current level of social and occupational impairment due to his service-connected diabetes mellitus and peripheral neuropathy of the extremities.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report; the examiner should explicitly distinguish between symptoms attributable to his service-connected diabetes mellitus and peripheral neuropathy of the extremities versus those attributable to his nonservice-connected disabilities.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to review the August 2008 VA examination report and the examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Following completion of the above, the RO should readjudicate the issues of entitlement to an increased disability ratings for his service-connected diabetes mellitus and peripheral neuropathy of the extremities.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


